Citation Nr: 1018470	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.

(The issue of the propriety in the reduction of the 
appellant's VA death pension benefits based on her receipt of 
Social Security Administration (SSA) benefits is the subject 
of a separate decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from February 1970 to January 1972.  The 
Veteran died on May [redacted], 2005.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Muskogee, Oklahoma Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Waco, Texas RO.  
In July 2008 and in August 2009, the case was remanded to 
satisfy notice requirements and for additional development.


FINDINGS OF FACT

1. The Veteran died in May 2005; the immediate cause of his 
death was septic shock due to, or as a consequence of 
pneumococcal pneumonia; alcoholism and alcoholic hepatitis 
were listed on his death certificate as a significant 
condition contributing to death but not resulting in the 
underlying causes of death.  

2. At the time of the Veteran's death, he had established 
service connection for anxiety neurosis, rated 70 percent; 
duodenal ulcer, rated 20 percent; and post-operative ventral 
hernia, rated 0 percent; he also had a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU), effective from December 3, 
1997.  

3. The Veteran did not participate in a radiation-risk 
activity in service.

4. The primary and contributory causes of the Veteran's 
death, septic shock, pneumococcal pneumonia, alcoholism, and 
alcoholic hepatitis, were not manifested in service, are not 
listed conditions associated with exposure to certain 
herbicide agents in Vietnam or ionizing radiation, and are 
not shown to have been related to his service (or to have 
been caused or aggravated by a service connected disability).  
5. The Veteran's service-connected disabilities of anxiety 
neurosis, duodenal ulcer, and post-operative ventral hernia 
did not cause or contribute to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 
1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of her claim.  While she did not receive 
complete notice prior to the initial rating decision, August 
2008 and October 2009 letters provided certain essential 
notice prior to the readjudication of her claim.  
Specifically, the August 2008 letter provided notice that 
complied with Hupp, and the October 2009 letter explained the 
evidence necessary to substantiate a claim of service 
connection both on a direct and secondary basis.  Both the 
August 2008 and October 2009 letters explained the evidence 
VA was responsible for providing and the evidence she was 
responsible for providing; they also informed her of 
effective date criteria.  A May 2009 supplemental statement 
of the case (SSOC) readjudicated the matter after the 
appellant and her representative were given an opportunity to 
respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA medical 
opinions in December 2009 and in January 2010.  In a 
statement received in December 2009, the appellant indicated 
she had additional information/ evidence to submit.  She was 
afforded 30 days to submit such information/evidence; 
however, she did not provide any additional information.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that his death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran's death certificate shows that the immediate 
cause of his death was septic shock due to pneumococcal 
pneumonia.  Alcoholism and alcoholic hepatitis were listed as 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnoses relating to septic shock, 
pneumococcal pneumonia, alcoholism, and/or alcoholic 
hepatitis.  Consequently, service connection for any such 
disease/condition on the basis that it became manifest in 
service and persisted is not warranted.  There is also no 
evidence in the record that relates any of these 
diseases/conditions to the Veteran's service.  The death 
certificate only lists these diseases/conditions as death-
causing disabilities without giving an opinion as to the 
etiology of these diseases/conditions.  Likewise, October 
2003 to April 2005 VA treatment records, September to 
December 2004 Cottage Grove Community Hospital treatment 
records, and May 2005 Sacred Heart Medical Center treatment 
records, only concern the treatment of the Veteran's various 
ailments. And do not include opinions as to their etiologies, 
to include whether any were service-related.  Significantly, 
the appellant has not submitted any competent (medical) 
evidence showing or suggesting that there is a direct 
relationship between the Veteran's death-causing disabilities 
and his service.  

Instead, the appellant and her representatives have advanced 
several alternative theories of entitlement for her claim of 
service connection for the cause of the Veteran's death.  
First, it is alleged that the Veteran's death-causing 
disabilities were related to his service-connected 
disabilities.  Second, it is alleged that his death-causing 
disabilities resulted from "radiation damage from Agent 
Orange not alcoholic hepatitis."  See May 2006 VA Form 9, 
substantive appeal.  And third, it is alleged that his 
contributing-to-death conditions (alcoholism and alcoholic 
hepatitis) were caused by his service-connected anxiety 
neurosis.  See July 2009 post-remand brief (submitted by the 
appellant's former representative, Disabled American 
Veterans).  The Board will address each theory of entitlement 
in turn.  

Regarding the first theory of entitlement, the only medical 
opinion in the record that specifically addresses the 
question of whether the Veteran's death-causing disabilities 
were related to his service-connected disabilities is the 
December 2009 VA medical opinion.  After reviewing the 
Veteran's claims file, including the death certificate, the 
consulting physician opined "none of [the Veteran's service-
connected disabilities: anxiety neurosis, duodenal ulcer, and 
ventral hernia] would have contributed to [his] death from 
septic shock secondary to pneumonia."  As this opinion is by 
a physician (who is qualified to provide it) and is based on 
a review of the record, it has substantial probative value.  
Because there is no competent evidence to the contrary, the 
opinion is persuasive.  

Regarding the  allegation that the Veteran's death-causing 
disabilities were due to herbicide (Agent Orange) exposure, 
the law provides that, if a veteran was exposed to an 
herbicide agent during service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneiform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant who suffers from a disability 
that is not listed among those for which presumptive service 
is afforded based on exposure to Agent Orange is not 
precluded from establishing service connection for such 
disability as due to Agent Orange exposure with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The record shows that the Veteran served in Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange therein.  However, none of the Veteran's death-
causing disabilities is listed in 38 C.F.R. § 3.309(e); 
hence, the presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) do not apply.  
Furthermore, there is no competent (medical) evidence in the 
record of a possible nexus between the Veteran's death-
causing disabilities and Agent Orange exposure.  See Combee, 
supra.  The appellant's statement relating the Veteran's 
death-causing disabilities to herbicide exposure in service 
is not competent evidence, as she is a layperson, and lacks 
the training to opine regarding medical causation; whether a 
disease/condition is related to Agent Orange exposure is a 
medical question, and is not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).

Regarding the appellant's claim that the Veteran's death-
causing disabilities were the result of "radiation damage," 
the law provides that service connection for a disability 
that is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are certain diseases for which presumptive service 
connection may be granted if they are manifested in a Veteran 
who participated in a radiation- risk activity.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service-connected pursuant to 38 C.F.R. 
§ 3.311.  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, supra.

A "radiation-exposed veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity. 
"Radiation-risk activity" includes "onsite participation" 
in a test involving the atmospheric detonation of a nuclear 
device by the U.S. or a foreign nation.  38 U.S.C.A. 
§ 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The Board notes 
that 38 C.F.R. § 3.311 does not provide presumptive service 
connection for radiogenic disease but provides special 
procedures to help a veteran prove his or her claim on a 
direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, dose data will be requested from the 
appropriate office.  38 C.F.R. § 3.311(a)(2).  When the dose 
estimates provided pursuant to paragraph (a)(2) are reported 
as a range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.  38 C.F.R. § 3.311(a)(1).  If the veteran was 
exposed to ionizing radiation and subsequently developed skin 
cancer five years or more after service, the claim must be 
referred to the Under Secretary of Benefits for consideration 
before final adjudication.  38 C.F.R. § 3.311(b).

None of the Veteran's death-causing disabilities are among 
the listed diseases that may be presumptively service-
connected if in radiation-exposed veterans; consequently, 
service connection for cause of the Veteran's death on a 
presumptive basis as resulting from a disease specific to 
radiation-exposed veterans under 38 C.F.R. § 3.309(3)(2) is 
not warranted.  They are also not radiogenic diseases 
therefore, consideration of 38 C.F.R. § 3.311 is not 
necessary.  Finally, not only is there no evidence in the 
file suggesting that the Veteran's death-causing disabilities 
are the result of exposure to ionizing radiation in service, 
but also there is no evidence in the record (apart from the 
appellant's allegation) to suggest that the Veteran 
participated in a radiation-risk activity in service.  
Notably, the appellant has not demonstrated that she has any 
first-hand knowledge or information that the Veteran was 
exposed to ionizing radiation while in service.

Regarding the allegation that the Veteran's contributing-to-
death conditions, alcoholism and alcoholic hepatitis, were 
caused by his service-connected anxiety neurosis, the law 
provides that secondary service connection is warranted where 
a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a 
current disability for which secondary service connection is 
sought, (2) a disability for which service connection has 
been established, and (3) competent evidence of a nexus 
between the two.  Of these requirements, it is shown that the 
Veteran had diagnoses of alcoholism and alcoholic hepatitis 
(the disabilities for which service connection is being 
sought) at the time of his death, and that he was service-
connected for anxiety neurosis.  What the appellant must 
still show to substantiate her claim of service connection 
for cause of the Veteran's death is that the service-
connected anxiety neurosis caused or aggravated his 
alcoholism and/or alcoholic hepatitis.  

To support this claim, the appellant's former representative 
submitted argument that cited a study stating, "[A]bout 20 
percent of Americans with a current anxiety or mood disorder 
(such as depression) also have a current alcohol or other 
substance abuse disorder, and about 20 percent of those with 
a current alcohol/substance abuse disorder also have a 
current anxiety mood disorder."  He also highlighted other 
studies and online journal articles, which state that alcohol 
dependence is an independent risk factor for sepsis and adult 
respiratory distress syndrome in patients with septic shock.  

In light of this evidence, a VA medical opinion was sought.  
In January 2010, the consulting physician reviewed the 
Veteran's treatment records from his final hospitalization at 
Sacred Heart Memorial Hospital and found that he was admitted 
to that facility through the emergency room with an altered 
mental status secondary to severe hypoglycemia, septic shock 
secondary to pneumonia with extreme hypoxemia and pleural 
effusions, liver failure, hyponatremia, and pancytopenia.  
The final diagnosis was pneumococcal sepsis with hypotension 
and respiratory failure.  In spite of aggressive treatment 
and life supportive measures, the Veteran had refractory 
hypotension, renal failure, respiratory failure, and multi-
system organ failure.  He was also noted to have a history of 
alcoholism and alcoholic hepatitis; however, his alcohol 
level during this hospital admission was zero.  Based on the 
foregoing, the VA consulting physician opined that the 
Veteran died of septic shock secondary to severe pneumococcal 
pneumonia resulting in respiratory failure, renal failure, 
and multi-organ failure.  Even though he had a history of 
alcohol abuse with alcoholic hepatitis, admission records 
from his final hospitalization showed his alcohol level at 
that time was zero; therefore, alcoholism "did not play any 
role in his death."  

After reviewing the additional postservice treatment records 
of record, the VA consulting physician further opined that 
the Veteran's alcoholism and alcoholic hepatitis was "more 
likely due to willful misconduct and was less likely 
secondary symptoms due to service connected anxiety neurosis 
because all the mental health evaluations of [the] veteran 
never mentioned any relationship between his anxiety neurosis 
and alcohol use."  Notably, 38 U.S.C.A. §§ 105(a), 1110, 
preclude compensation where the "disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  

In summary, the evidence of record does not show that any of 
the Veteran's primary and contributing causes of death were 
related to his service, to include any herbicide exposure or 
(alleged) ionizing radiation therein, nor does it show that 
they were related to any of his service-connected 
disabilities.  As for the appellant's own argument that she 
believes the Veteran's death was related to his service 
and/or to service-connected disabilities, as was noted above, 
she is a layperson and is not competent to render opinions 
regarding medical etiology.  See Espiritu, supra; see also 
Jandreau, supra.  The preponderance of the evidence is 
against the appellant's claim.  Accordingly, the benefit of 
the doubt doctrine does not apply; the claim must be denied.

[The Board notes that the appellant has also submitted 
statements alleging that, prior to the Veteran's death, he 
received inadequate care from the VA clinic in Eugene, 
Oregon, and this is the cause of his death.  Such statements 
may be construed as raising a claim for entitlement to DIC 
benefits under 38 U.S.C.A. § 1151.  However, a claim for such 
benefit was decided by a May 2007 rating decision by the 
Waco, Texas RO.  As the appellant did not file a timely 
notice of disagreement with that decision, it is final.  
38 U.S.C.A. § 7105.]


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


